Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Applicant amendments and arguments filed (09/16/2021) have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 7, 14 & 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 7, 14 & 20 that includes: 
Claim 1:
…
“
detect a first object and a second object included in an object queue using a captured image in which the object queue is included, infer a behavior of the first object and a behavior of the second object, and infer a behavior of the first object related to the object sequence on the basis of the inferred behavior of the first object and the inferred behavior of the second object; determine whether or not the first object has left the object queue on the basis of the inferred behavior of the first object performed with respect to the object sequence.
”
Claim 7:
…
“
detecting a first object and a second object included in an object queue using a captured image in which the object queue is included, inferring a behavior of the first object and a behavior of the second object, and infer a behavior of the first object related to the object sequence on the basis of the inferred behavior of the first object and the inferred behavior of the second object; determining whether or not the first object has left the object queue on the basis of the inferred behavior of the first object performed with respect to the object sequence.
”
Claims 14 & 20:
…
“
infer a global behavior based on a relationship with a second object and a third object included in an object queue for a first object included in a captured image in which the object queue is included using the captured image; and determine whether or not the first object cuts in the object queue on the basis of the inferred global behavior of the first object.
”
2-6, 8-9, 13, 15-19, 21-22 & 26 these claims are allowed due to their dependence on claims 1, 7, 14 & 20 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661